     Case 1:18-cv-00277-DAD-JDP Document 63 Filed 05/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                             IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12   LAMONT SHEPARD,                                  Case No. 1:18-cv-00277 DAD JDP
13                                         Plaintiff, ORDER GRANTING DEFENDANTS’
                                                      MOTION TO MODIFY THE DISCOVERY
14                 v.                                 AND SCHEDULING ORDER
15                                                    ECF No. 62
     M. BORUM, et al.,
16
                                        Defendants.
17

18

19

20        Good cause appearing, defendants’ motion to modify the discovery and scheduling order is

21   granted. The dispositive motion deadline is hereby reset to June 5, 2020.

22

23

24

25

26
27

28
     Case 1:18-cv-00277-DAD-JDP Document 63 Filed 05/15/20 Page 2 of 2

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     May 14, 2020
 4                                         UNITED STATES MAGISTRATE JUDGE

 5
     No. 204.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
